       Case 3:15-cr-00696-PAD Document 1796 Filed 01/18/19 Page 1 of 24


                                                               D/PR PACTS # 1880842
         CONFIDENTIAL
     PROPERTY OF U.S. COURTS.
   This document is not to be disclosed to
   any party not officially involved in the
   pre and post sentencing aspects of this
    case without approval of the Court,
                 Rule 32(e)

                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF PUERTO RICO

 UNITED STATES OF AMERICA                     )
                                              )
                    vs.                       ) PRESENTENCE INVESTIGATION REPORT
                                              )
                                              ) Docket No.: CR 15-696-32(PAD)
  CARLOS LÓPEZ-MELÉNDEZ                       )
                                              )

Prepared for:                     The Honorable Pedro A. Delgado-Hernández
                                  United States District Judge

Assistant United States Attorney                     Defense Counsel (Appointed)
César S. Rivera-Giraud                               Diego H. Alcala-Laboy
E-mail: cesar.rivera@usdoj.gov                       PO Box 12247
Teresa S. Zapata-Valladares                          San Juan, PR
E-mail: teresa.s.zapata@usdoj.gov                    Tel. 787-432-4910
Torre Chardón, Suite 1201                            E-mail: dalcala@defensorialegal.com
350 Carlos Chardón Street
San Juan, PR
Tel. 787-766-5656


Prepared by:                     Milva Razetto
                                 U.S. Probation Officer
                                 U.S. Federal Bldg. & Courthouse
                                 150 Carlos Chardón Ave., Office 400
                                 San Juan, P.R. 00918-1741
                                 Tel. 787-281-1539
                                 E-mail: Milva_Razetto@prp.uscourts.gov

Sentence Date:                   February 22, 2019

 Offense:                          Count 1:
                                   21 U.S.C. §§ 841(a)(1), 846 and 860 - Conspiracy to possess with
                                   the intent to distribute less than fifty (50) grams of cocaine.

                                   Penalties:
                                   A minimum term of one (1) to forty (40) years of imprisonment
                                   and/or a $2,000,000 fine. A term of supervised release of at least
                                   six (6) years. (Class B Felony)
       Case 3:15-cr-00696-PAD Document 1796 Filed 01/18/19 Page 2 of 24


                            Count 6:
                            18 U.S.C. § 924(c)(1)(A)(i) - Possession of a firearm in furtherance
                            of a drug trafficking crime.
                            Penalties:
                            A minimum term of five (5) years to life imprisonment and/or a
                            $250,000 fine. A term of supervised release of not more than five
                            (5) years. (Class A Felony)

 Arrest Date:              November 12, 2015

 Release Status:           In custody since arrest

 Detainer:                 PR Department of Corrections

 Co-Defendants:            [1] Edgardo Ramos-Vicente
                           [2] Jean Carlos Ramos-Vicente
                           [3] Ángel M. Meléndez-Mercado
                           [4] Héctor Luis Malavé-Guzmán
                           [5] Jean Carlos Vázquez
                           [6] Ismael Rivera-Torres
                           [7] Carlos J. Ríos-Santos
                           [8] Carlos Salvania-Bonilla
                           [9] Erick X. Vázquez-Vicente
                           [10] Jayson Vázquez-Vicente
                           [11] Francisco Xavier Vázquez-Alvarado
                           [12] Oscar Luis Mendoza-Flores
                           [13] Brian González
                           [14] John C. Suárez-Martínez
                           [15] Pedro L. Kuilan-Alvarez
                           [16] Víctor J. Veguilla-Martínez
                           [17] Víctor M. Rodríguez-Ayala
                           [18] Christian Reyes-Llera
                           [19] Juan C. Muller-Vázquez
                           [20] Jonathan Alvarado-Vega
                           [21] Gerardo Bonilla-Suárez
                           [22] José D. Suárez-Martínez
                           [23] Humberto Rivera-López
                           [24] Joseph Díaz-Morales
                           [25] Christian Rivera-Rivera
                           [26] Gerome Malavé-Guzmán
                           [27] Luis A. López-Torres
                           [28] Arnaldo Lleras-Corredor
                           [29] Edgardo Ramos-Meléndez
                           [30] Yeexsaira Malavé-Rodríguez
                           [31] Louis A. Pabón-Meléndez
                           [33] Mercedes Vega-Vázquez

Date Report Prepared: January 18, 2019           Date Report Revised:

                                            2
         Case 3:15-cr-00696-PAD Document 1796 Filed 01/18/19 Page 3 of 24


Defendant Identifying Data:

Date of Birth:                May 28, 1977

Age:                          41

Race:                         White/Hispanic

Sex:                          Male

SSN#:                         XXX-XX-XXXX

FBI#:                         628646JC3

USM#:                         46239-069

State ID#:                    PRIN 96002555

Other ID#:                    None known

Education:                    GED

Dependents:                   None

Citizenship:                  United States

Legal Address:                Brisas de Cayey, Bldg. J Apt. 100
                              Cayey, Puerto Rico

Alias:                        “Chava”
Restrictions on Use and Redisclosure of Presentence Investigation Report. Disclosure of this presentence investigation report
to the Federal Bureau of Prisons and redisclosure by the Bureau of Prisons is authorized by the United States District Court
solely to assist administering the offender’s prison sentence (i.e., classification, designation, programming, sentence
calculation, pre-release planning, escape apprehension, prison disturbance response, sentence commutation, or pardon) and
other limited purposes, including deportation proceedings and federal investigations directly related to terrorist activities. If
this presentence investigation report is redisclosed by the Federal Bureau of Prisons upon completion of its sentence
administration function, the report must be returned to the Federal Bureau of Prisons or destroyed. It is the policy of the federal
judiciary and the Department of Justice that further redisclosure of the presentence investigation report is prohibited without
the consent of the sentencing judge.




                                                               3
     Case 3:15-cr-00696-PAD Document 1796 Filed 01/18/19 Page 4 of 24


PART A. THE OFFENSE

     Charge(s) and Conviction(s)

1.   The defendant, Carlos López-Meléndez, along with thirty-two other defendants, was the
     subject of a Six Count Indictment rendered by a District of Puerto Rico Grand Jury on
     November 9, 2015. The defendant was charged in all counts, that is, conspiracy to possess
     with intent to distribute cocaine, marihuana, cocaine base and heroin; and possession of a
     firearm in furtherance of a drug trafficking crime.

2.   Count One, the count of conviction, charges that beginning on a date unknown, but not
     later than in or about 2008, and continuing up to and until the return of this indictment on
     November 9, 2015, in the Municipality of Cayey, Puerto Rico, [1] Edgardo Ramos-
     Vicente, aka "Galdo", [2] Jean Carlos Ramos-Vicente, aka "Masimbo", [3] Angel M.
     Meléndez-Mercado, aka "Cachete", [4] Héctor Luis Malavé-Guzm◌‫ٴ‬án, aka "El Flaco", [5]
     Jean Carlos Vázquez, aka "Yankee", [6] Ismael Rivera-Torres, aka "Momo", [7] Carlos J.
     Ríos-Santos, aka "Charlie Ceja", "Cejon", Ceja, [8] Carlos Salvania-Bonilla, aka
     "Charlito", [9] Erick X. Vázquez-Vicente, aka "Erick Chino", [10] Jayson Vázquez-
     Vicente, aka "Simbad", [11] Francisco Xavier Vázquez-Alvarado, aka "Guacharito", [12]
     Oscar Luis Mendoza-Flores, aka "Luiggi", [13] Brian González, aka "Tetin", [14] John C.
     Suárez-Martínez, aka "Jota", [15] Pedro L. Kuilan-Alvarez, aka "Cafe", [16] Víctor J.
     Veguilla-Martínez, aka "Javier El Gordo", [17] Víctor M. Rodríguez-Ayala, aka
     "Matatan", "Fosforito", [18] Christian Reyes-Llera, aka "Finqui", [19] Juan C. Muller-
     Vázquez, aka "Muller", [20] Jonathan Alvarado-Vega, aka "Transfor", [21] Gerardo
     Bonilla-Suárez, aka "El Vizco", [22] Jose D. Suárez-Martínez, aka "Spider", [23]
     Humberto Rivera-López, aka "Chono", [24] Joseph Díaz-Morales, aka "Joseph", [25]
     Christian Rivera-Rivera, aka "Alfalfa", El Dayo, [26] Gerome Malavé-Guzmán, aka "7
     Pisos", [27] Luis A. López-Torres, aka "Pinguita", [28] Arnaldo Lleras-Corredor, aka
     "Chata", [29] Edgardo Ramos-Meléndez, aka "Galdito", [30] Yeexsaira Malavé-
     Rodríguez, aka "La China", [31] Louis A. Pabón-Melendez, aka "Bizcochón", [32] Carlos
     J. López-Meléndez, aka "Chava", [33] Mercedes Vega-Vázquez, aka "Cede, Chichi",
     knowingly and intentionally combined, conspired and agreed with each other and others,
     to commit an offense against the United States, that is: to possess with the intent to
     distribute one (1) kilogram or more of a mixture or substance containing a detectable
     amount of heroin, a Schedule I Narcotic Drug Controlled Substance; two-hundred and
     eighty (280) grams or more of a mixture or substance containing a detectable amount of
     cocaine base ("crack"), a Schedule II Narcotic Drug Controlled Substance; five (5)
     kilograms or more of a mixture or substance containing a detectable amount of cocaine, a
     Schedule II Narcotic Drug Controlled Substance; and a measurable amount of a mixture or
     substance containing a detectable amount of marijuana, a Schedule I Controlled Substance;
     a mixture or substance containing detectable amounts of Oxycodone (commonly known as
     Percocet), a Schedule II Controlled Substance; and a mixture or substance containing
     detectable amounts of Alprazolam (commonly known as Xanax), a Schedule IV Controlled
     Substance, all within one thousand (1,000) feet of the real property comprising a housing
     facility owned by a public housing authority, that is, Luis Muñoz Morales and Brisas de
     Cayey Public Housing Projects and other areas within the Municipality of Cayey, Puerto
     Rico including but not limited to San Tomás and Canteras Wards, in violation of Title 21,
     U.S.C., §§ 846, 841(a)(1) and 860.

                                              4
     Case 3:15-cr-00696-PAD Document 1796 Filed 01/18/19 Page 5 of 24


3.   Counts Two through Five charged that, beginning on a date unknown, but not later than in
     or about 2008, and continuing up to and until the return of the indictment, that is November
     9, 2015, in the Municipality of Cayey, Puerto Rico, [1] Edgardo Ramos-Vicente, aka
     "Galdo", [2] Jean Carlos Ramos-Vicente, aka "Masimbo", [3] Angel M. Meléndez-
     Mercado, aka "Cachete", [4] Héctor Luis Malavé-Guzm◌‫ٴ‬án, aka "El Flaco", [5] Jean
     Carlos Vázquez, aka "Yankee", [6] Ismael Rivera-Torres, aka "Momo", [7] Carlos J. Ríos-
     Santos, aka "Charlie Ceja", "Cejon", Ceja, [8] Carlos Salvania-Bonilla, aka "Charlito", [9]
     Erick X. Vázquez-Vicente, aka "Erick Chino", [10] Jayson Vázquez-Vicente, aka
     "Simbad", [11] Francisco Xavier Vázquez-Alvarado, aka "Guacharito", [12] Oscar Luis
     Mendoza-Flores, aka "Luiggi", [13] Brian González, aka "Tetin", [14] John C. Suárez-
     Martínez, aka "Jota", [15] Pedro L. Kuilan-Alvarez, aka "Cafe", [16] Víctor J. Veguilla-
     Martínez, aka "Javier El Gordo", [17] Víctor M. Rodríguez-Ayala, aka "Matatan",
     "Fosforito", [18] Christian Reyes-Llera, aka "Finqui", [19] Juan C. Muller-Vázquez, aka
     "Muller", [20] Jonathan Alvarado-Vega, aka "Transfor", [21] Gerardo Bonilla-Suárez, aka
     "El Vizco", [22] Jose D. Suárez-Martínez, aka "Spider", [23] Humberto Rivera-López,
     aka "Chono", [24] Joseph Díaz-Morales, aka "Joseph", [25] Christian Rivera-Rivera, aka
     "Alfalfa", El Dayo, [26] Gerome Malavé-Guzmán, aka "7 Pisos", [27] Luis A. López-
     Torres, aka "Pinguita", [28] Arnaldo Lleras-Corredor, aka "Chata", [29] Edgardo Ramos-
     Meléndez, aka "Galdito", [30] Yeexsaira Malavé-Rodríguez, aka "La China", [31] Louis
     A. Pabón-Melendez, aka "Bizcochón", [32] Carlos J. López-Meléndez, aka "Chava",
     [33] Mercedes Vega-Vázquez, aka "Cede, Chichi", aiding and abetting each other,
     knowingly and intentionally possessed with intent to distribute one (1) kilogram or more
     of a mixture or substance containing a detectable amount of heroin, a Schedule I Narcotic
     Drug Controlled Substance; two-hundred and eighty (280) grams or more of a mixture or
     substance containing a detectable amount of cocaine base (“crack”), a Schedule II Narcotic
     Drug Controlled Substance; five (5) kilograms or more of a mixture or substance
     containing a detectable amount of cocaine, a Schedule II Narcotic Drug Controlled
     Substance; and a measurable amount of a mixture or substance containing a detectable
     amount of marihuana, a Schedule I controlled substance, within one thousand (1,000) feet
     of the real property comprising a housing facility owned by a public housing authority, that
     is, Luis Muñoz Morales and Brisas de Cayey Public Housing Projects and other areas
     within and near the Municipality of Cayey, Puet1o Rico including but not limited to San
     Tomás and Canteras Wards, all in violation of Title 21, U.S.C. §§841(a)(1), (b)(1)(C),
     (b)(1)(D) & 860.

4.   Count Six, the count of conviction, charged that beginning on a date unknown, but not later
     than in or about 2008, and continuing up to and until the return of this indictment, that is
     November 9, 2015, in the Municipality of Cayey, Puerto Rico, defendants [1] Edgardo
     Ramos-Vicente, aka "Galdo", [2] Jean Carlos Ramos-Vicente, aka "Masimbo", [3] Angel
     M. Meléndez-Mercado, aka "Cachete", [4] Hector Luis Malavé-Guzmán, aka "El Flaco",
     [5] Jean Carlos Vázquez, aka "Yankee", [6] Ismael Rivera-Torres, aka "Momo", [7] Carlos
     J. Ríos-Santos, aka "Charlie Ceja", "Cejon", Ceja, [8] Carlos Salvania-Bonilla, aka
     "Charlito", [9] Erick X. Vázquez-Vicente, aka "Erick Chino", [10] Jayson Vázquez-
     Vicente, aka "Simbad", [11] Francisco Xavier Vázquez-Alvarado, aka "Guacharito", [12]
     Oscar Luis Mendoza-Flores, aka "Luiggi", [13] Brian González, aka "Tetin", [14] John C.
     Suárez-Martínez, aka "Jota", [15] Pedro L. Kuilan-Alvarez, aka "Cafe", [16] Víctor J.
     Veguilla-Martínez, aka "Javier El Gordo", [17] Víctor M. Rodríguez-Ayala, aka
     "Matatan", "Fosforito", [18] Christian Reyes-Llera, aka "Finqui", [19] Juan C. Muller-
     Vázquez, aka "Muller", [20] Jonathan Alvarado-Vega, aka "Transfor", [21] Gerardo
                                              5
     Case 3:15-cr-00696-PAD Document 1796 Filed 01/18/19 Page 6 of 24


     Bonilla-Suárez, aka "El Vizco", [22] Jose D. Suárez-Martínez, aka "Spider", [23]
     Humberto Rivera-López, aka "Chono", [24] Joseph Díaz-Morales, aka "Joseph", [25]
     Christian Rivera-Rivera, aka "Alfalfa", El Dayo, [27] Luis A. López-Torres, aka
     "Pinguita", [28] Arnaldo Lleras-Corredor, aka "Chata", [29] Edgardo Ramos-Meléndez,
     aka "Galdito", [30] Yeexsaira Malavé-Rodríguez, aka "La China", [31] Louis A. Pabón-
     Meléndez, aka "Bizcochón", [32] Carlos J. López-Meléndez, aka "Chava", aiding and
     abetting each other, knowingly possessed firearms of different brands and calibers, in
     furtherance of a drug trafficking crime for which they may be prosecuted in a court of the
     United States, that is, conspiracy to possess with intent to distribute heroin, crack cocaine,
     cocaine & marihuana, in violation of Title 21, U.S.C., §841(a)(1) (as charged in Count One
     of the Indictment), all in violation of Title 18, U.S.C. §924(c)(1)(A)(i) and B(ii).

5.   Narcotics Forfeiture: Upon conviction of Counts One through Five, the defendants shall
     forfeit to the United States any property constituting, or derived from, any proceeds
     obtained, directly or indirectly, as a result of the instant offenses, and any property used,
     or intended to be used, in any manner or part, to commit, or to facilitate the commission of
     the instant offense, pursuant to Title 21, U.S.C. §853(a)(1) and (2).

6.   Firearms forfeiture: Upon conviction of Count Six Indictment, the defendants shall forfeit
     to the United States any firearms and ammunition involved or used in the commission of
     the offense, pursuant to Title 18, U.S.C. § 924(d) and Title 28, U.S.C. § 2461(c).

7.   On October 23, 2018, the defendant pled guilty to Counts One and Six of the
     Indictment, pursuant to the terms of a Plea Agreement accorded under the provisions
     of Rule 11(c)(1)(B) of the Federal Rules of Criminal Procedure. The Plea Agreement
     contemplates the following guideline computations: The defendant is held accountable for
     less than fifty (50) grams of cocaine with a base offense level of twelve (12) pursuant to
     USSG §2D1.1(c)(14). As the offense took place within a protected location, two (2) levels
     are warranted pursuant to USSG §2D1.2(a)(1), establishing an adjusted base offense level
     of fourteen (14). As the defendant accepted responsibility for the offense, a two (2) level
     reduction applies pursuant to USSG §3E1.1(a), for a total offense level of twelve (12).

8.   As to Count One, the parties agreed to recommend a sentence of imprisonment within the
     range of 27 to 33 months. The parties further agreed that the state’s criminal cases
     GSC2014G0097 and GSC2014G0098 are relevant conduct to the offense charged in Count
     One of Cr. No. 15-696(PAD). The parties did not stipulate as to a Criminal History
     Category. As to Count Six, the parties recommended a sentence of imprisonment of 60
     months, to be served consecutively with the term of imprisonment to be imposed in Count
     One. The defendant knowingly and voluntarily agreed that, if the sentence imposed by the
     Court is 97 months or less, the defendant waives the right to appeal any aspect of this case's
     judgment and sentence, including but not limited to the term of imprisonment or probation,
     restitution, fines, forfeiture, and the term and conditions of supervised release.

     Co-defendant Status:

9.   All co-defendants are either in plea negotiations, have pled guilty, and are awaiting
     sentencing or are pending trial.

     Related Cases

                                               6
        Case 3:15-cr-00696-PAD Document 1796 Filed 01/18/19 Page 7 of 24


10.     None known.

        The Offense Conduct 1

11.     According to the available information, the object of the conspiracy was to distribute
        controlled substances at Luis Muñoz Morales and Brisas de Cayey Public Housing
        Projects, Cantera and San Tomás wards, and other areas within the Municipality of Cayey,
        Puerto Rico, for significant financial gain and profit.

12.     The drug trafficking organization would control the drug distribution business in Luis
        Muñoz Morales and Brisas de Cayey Public Housing Projects, Cantera and San Tomás
        Wards, located in the Municipality of Cayey, Puerto Rico.

13.     The drug trafficking organization conducted transactions and engaged in actions to further
        their drug trafficking activities in different municipalities of Puerto Rico.

14.     Some of the defendants and co-conspirators coordinated the drug trafficking activities
        using cellular phones, used apartments at Luis Muñoz Morales and Brisas de Cayey Public
        Housing Projects, and other dwellings outside the housing projects as "stash houses" to
        store firearms, ammunition, controlled substances and drug paraphernalia, conducted drug
        transactions and other activities related to the drug trafficking business including weighing,
        decking, mixing and preparing drugs for further distribution.

15.     According to the investigation some of the defendants and co-conspirators evicted residents
        from their apartments by force, to use those apartments for use by co-conspirators.

16.     Members of the drug trafficking organization and co-conspirators installed barriers to limit
        the free access to the housing project and impede law enforcement interventions.

17.     The defendants and co-conspirators purchased wholesale quantities of heroin, cocaine and
        marijuana in order to distribute the same in street quantity amounts at their drug distribution
        points within the Municipality of Cayey and other areas of Puerto Rico.

18.     The defendants and co-conspirators maintained a group of defendants administrating the
        day to day activities of the drug distribution points.

19.     Some of the cocaine purchased at wholesale prices was "cooked" to make cocaine base
        ("crack"), for distribution at the drug distribution points.

20.     The defendants and co-conspirators routinely placed the controlled substances in
        distinctive "baggies", vials or packaging, using specific seals ("sellos"), colors or stickers
        to identify and maintain control of the drugs distributed at the drug distribution points.




1
  Pursuant to the mandates issued by the Probation and Pretrial Services Division of the Administrative
Office of the United States Courts, the Offense Conduct in the Presentence Report is not necessarily limited
to the facts agreed to by the parties in a plea agreement or stipulation. Publication 107, Chapter III, Pg. 13.

                                                      7
      Case 3:15-cr-00696-PAD Document 1796 Filed 01/18/19 Page 8 of 24


21.   The leaders of the organization divided amongst themselves and their subordinates the
      proceeds of the drug trafficking sales. The "drug owners" often received proceeds from the
      sale of specific controlled substances.

22.   The defendants and co-conspirators used different locations to package and conceal the
      heroin, cocaine base ("crack"), cocaine, marijuana, equipment and drug paraphernalia to
      process and package the controlled substances.

23.   The defendants and co-conspirators used force, violence, and intimidation to gain and
      maintain control of their drug points and to intimidate rival drug trafficking organizations
      and expand their drug trafficking activities.

24.   The investigation revealed that members of the drug trafficking conspiracy intimidated
      residents of Luis Muñoz Morales and Brisas de Cayey Public Housing Projects to control
      the locations used for their drug distribution business.

25.   The defendants and co-conspirators routinely possessed, carried, brandished and used
      firearms of different brands and calibers, including fully automatic firearms, to protect
      themselves, their drug trafficking organization, maintain control of their drug points,
      intimidate and retaliate against other drug trafficking organizations and in furtherance of
      their drug trafficking activities.

26.   The defendants and co-conspirators acted in different roles to further the goals of the
      conspiracy. The organization constituted of leaders, managers or drug owners, enforcers,
      runners, drug processors, facilitators, sellers, and lookouts.

27.   The defendants and co-conspirators allowed customers to consume controlled substances
      within the drug point areas and conducted drug transactions in the presence of minors.

28.   The defendants and co-conspirators used two-way radios (walkie-talkies) to communicate
      amongst themselves to alert the presence of law enforcement agents or members of rival
      gangs.

29.   The investigation revealed that the defendants and co-conspirators used cellular phones to
      communicate amongst themselves and in furtherance of their drug trafficking activities.
      They would take pictures of themselves in possession of firearms, and of the drugs that
      they distributed. They used social media to post pictures of co-conspirators in possession
      of firearms, to promote their drug trafficking activities, and to threaten witnesses.

30.   The defendants and co-conspirators used vehicles registered under other persons' name to
      commit acts in furtherance of their drug trafficking activities.

31.   The defendants and co-conspirators used and employed juveniles, that is, persons under
      the age of eighteen, to distribute narcotics at the drug distribution points.

32.   The defendants and co-conspirators routinely used code names to refer to the different
      narcotics sold at the drug distribution points in efforts to conceal the drug trafficking
      activities from other persons not related to the business.



                                               8
      Case 3:15-cr-00696-PAD Document 1796 Filed 01/18/19 Page 9 of 24


33.   The defendants and co-conspirators kept “tally sheets” to account for the narcotics sold and
      had different letters and code names to refer to the different types of narcotics sold and to
      identify the people who sold them, as a way to conceal from persons not associated with
      the organization, the real meaning and purpose of the document.

34.   The defendants and co-conspirators, prepared work schedules which established different
      shifts for sellers, to organize the drug selling operations at the drug distribution point.

35.   Some leaders, runners, sellers and facilitators at times acted as enforcers, possessing,
      carrying, brandishing, using and discharging firearms to protect the members of the drug
      trafficking organization, the narcotics, the proceeds from their sales, and to further
      accomplish the goals of the conspiracy.

      A. Leaders

36.   The leaders directly controlled, supervised and had decisional power over the drug
      trafficking operations at the drug distribution points. During the span of the conspiracy, the
      leaders purchased multi-kilogram quantities of narcotics, coordinated, and oversaw the
      transportation and sale of such narcotics by their subordinates at the different drug
      distribution points. The leaders were owners of different controlled substances distributed
      at the drug points and also received proceeds from the sale of controlled substances owned
      by other co-conspirators, and/or received "rent" payments for the right to sell those
      controlled substances at the places under the control of the organization.

37.   Throughout the conspiracy the leaders provided firearms, instructed and allowed members
      of the conspiracy to carry them to protect the drug distribution business, during and in
      furtherance of their drug trafficking activities. In addition the leaders had to be consulted
      and had the final word in allowing a controlled substance to be introduced at the drug points
      or a person to be hired to work with the organization.

38.   The leaders also met with other members of the organization and with other persons to
      establish and coordinate the manner and means of conducting their drug trafficking
      activities. They also had co-conspirators under their command in charge of controlling the
      daily drug trafficking activities on their behalf to avoid exposure. The leader also ordered
      and authorized other co-conspirators to carry out acts of violence in furtherance of the drug
      trafficking operation.

      B. Managers/Drug Owners

39.   The managers, also referred as drug owners directly supervised the drug distribution
      activities at the various drug distribution points. They received proceeds from the sale of
      controlled substances distributed at the various drug distribution points. They routinely
      placed their drugs in distinctive colored (labels, stickers, seals) baggies in order to keep
      track of the drugs sold at the drug trafficking organization's drug distribution points.

      C. Enforcers

40.   The enforcers possessed, carried, brandished, and discharged firearms to protect the
      leaders, drug owners, other members of the organization, the operation of the drug
      trafficking business, the narcotics, and the proceeds derived from the sales of the narcotics.
                                                9
      Case 3:15-cr-00696-PAD Document 1796 Filed 01/18/19 Page 10 of 24


      They also threatened and intimidated others in order to facilitate and accomplish the object
      of the conspiracy. At various times during the conspiracy, some enforcers were ordered by
      the leaders to carry out acts of violence on behalf of the organization.



      D. Drug Processors

41.   The drug processors met in different locations to cook the cocaine to convert it into cocaine
      base "crack" for distribution at the drug points. They were also in charge of the process
      known as "decking", receiving wholesale amounts of drugs for packaging for retail
      distribution sales at the drug points.

      E. Runners

42.   The runners worked under the direct supervision of the leader of the drug trafficking
      organization and or "drug owners". They were responsible for providing sufficient
      narcotics to the sellers for distribution at the drug point. They were also responsible for
      distributing wholesale amounts of controlled substances to other co-conspirators and
      collected the proceeds on behalf of the leaders and drug owners. Some of the runners were
      in charge of supplying cocaine to other co-conspirators for cooking and distribution as
      "crack" at the drug points controlled by the organization or the drug points they supplied.

43.   The runners were also responsible for collecting the proceeds of drug sales and paying the
      street sellers. They also supervised and made sure that there were street sellers for every
      shift at the drug points. They made schedules and prepared ledgers to maintain
      accountability of the sales of the narcotics sold at the drug point. At various times, they
      were responsible for recruiting street sellers and additional runners. The runners also
      supervised the sellers and the daily activities at the drug point. At some time point during
      the span of the conspiracy, some runners also acted as sellers for the drug trafficking
      organization.

      F. Sellers

44.   The sellers distributed wholesale amounts of cocaine, heroin, marihuana and “crack”
      cocaine to other co-conspirators for further distribution at the organization's drug points
      and drug points belonging to other drug trafficking organizations. The sellers also
      distributed street quantity amounts of heroin, “crack” cocaine, cocaine and marijuana, and
      were held accountable to the runners for the drug proceeds and the narcotics sold at the
      drug distribution points. At times, some sellers used two-way radios (“walkie-talkies”) in
      order to communicate with other members of the conspiracy.

      G. Facilitators

45.   The facilitators performed different tasks on behalf of the drug trafficking organization
      including such as stashing firearms, drugs, proceeds, paraphernalia and other objects
      related to the drug trafficking business. They also allowed the use of their residences by
      the drug trafficking organization and served as messengers and intermediaries in drug
      transactions for other members of the conspiracy.

                                               10
          Case 3:15-cr-00696-PAD Document 1796 Filed 01/18/19 Page 11 of 24


           H. Lookouts

46.        The lookouts conducted surveillance at strategic locations within and around the drug
           points controlled by the organization. Their task consisted in detecting the presence of law
           enforcement personnel and members of rival gangs. At times they would use two-way
           radios ("walkie-talkies") in order to communicate their observations to other members of
           the drug trafficking organization.

47.        On June 5, 2017, the lead Probation Officers contacted the HSI Special Agent in charge of
           the case to discuss the drug amounts sold during the span of the drug trafficking conspiracy.

                                     Controlled Substances Quantities
                                          From 2008 until 2015 2
                   Controlled            Daily        Weekly        Yearly Amounts 3
                   Substance           Amounts       Amounts

                    Heroin              8.48 grams      59.36 grams             3.1 kilograms
                     $5.00
                 Crack Cocaine          52.8 grams      369.6 grams            19.2 kilograms
                     $7.00
                    Cocaine                32.34        226.3 grams            11.8 kilograms
                     $3.00                 grams
                     $5.00
                    $10.00
                    $20.00
                  Marihuana                None             None               None provided
                     $7.00               provided         provided
                    $12.00


48.        According to the investigation and the information received from the Special Agent in
           charge of the case, the organization was violent in nature and participated in shootings in
           order to gain control of the various drug selling points in Cayey, PR. All of the defendants
           in the conspiracy except for [33] Mercedes Vega-Vázquez possessed firearms in
           furtherance of the drug trafficking conspiracy.

49.        According to the Stipulation of Facts, beginning on a date unknown, but not later than in
           or about 2008, and continuing up to and until the return of this indictment, in the
           Municipality of Cayey, PR, in the District of Puerto Rico, elsewhere, and within the
           jurisdiction of this Court, the defendant and others, did knowingly and intentionally
           conspire to possess with the intent to distribute 1 kilogram or more of heroin; 280 grams
           or more of cocaine base ("crack"); 5 kilograms or more of cocaine; a measurable amount
           marijuana; detectable amounts of Oxycodone (commonly known as Percocet); and
           detectable amounts of Alprazolam (commonly known as Xanax); all within 1,000 feet of
           the real property comprising a housing facility owned by a public housing authority, that
           is, Luis Muñoz Morales and Brisas de Cayey Public Housing Projects and other areas

2
    Amounts provided by the HSI Special Agent.
3
    Yearly amount calculated by multiplying weekly drug amount times fifty-two weeks.
                                                        11
      Case 3:15-cr-00696-PAD Document 1796 Filed 01/18/19 Page 12 of 24


      within and near the Municipality of Cayey, Puerto Rico including but not limited to San
      Tomás and Canteras Wards; all in violation of 21 U.S. Code, §§ 846, 84l(a)(1)(b)(1)(A)
      and 860. Beginning on a date unknown, but not later than in or about 2008, and continuing
      up to and until the return of the Indictment, in the Municipality of Cayey, in the District of
      Puerto Rico; elsewhere, and within the jurisdiction of this Court, the defendant and others,
      aiding and abetting each other, did knowingly possess firearms of different brands and
      calibers, in furtherance of a drug trafficking crime for which they may be prosecuted in a
      court of the United States, that is, conspiracy to possess with intent to distribute heroin,
      crack cocaine, cocaine and marihuana.

50.   The defendant admitted he was a seller, lookout and facilitator for the drug trafficking
      organization. As a seller, he distributed street quantity amounts of heroin, crack cocaine,
      cocaine and marijuana, at the drug distribution point in Brisas de Cayey Public Housing
      Project. As a lookout, he conducted surveillance at strategic locations within and around
      the drug points controlled by the organization. His task was to detect the presence of law
      enforcement personnel and members of rival gangs, and to inform their presence to other
      members of the conspiracy. As a facilitator, he stashed drugs and firearms of different
      brands and calibers that were used to protect the drug trafficking activities.

51.   Although multi-kilogram amounts of the controlled substances were sold during the
      conspiracy, for purposes of the plea agreement the defendant admitted that he conspired to
      possess with intent to distribute less than 50 grams of cocaine, to yield a base offense level
      of 12.

52.   Carlos López-Meléndez was arrested on November 12, 2015, and was brought before U.S.
      Magistrate Judge Camille L. Vélez-Rivé for Initial Appearance. He was temporarily
      detained.

53.   On December 1, 2015, at the Bail Hearing, the Court ordered the defendant to remain
      detained pending further proceedings.

54.   As per Bureau of Prisons records, the defendant has a disciplinary action taken for phone
      abuse/disrupt monitoring on April 2, 2107. He was sanctioned with six months’ loss of
      phone privileges. Currently, he has no work assignments, but previously worked as a unit
      orderly. He also appears to have completed his GED and is proficient in English as a second
      language.

      Victim Impact

55.   There are no identifiable victims in this case.

      Adjustment for Obstruction of Justice

56.   The probation officer has no information indicating the defendant impeded or obstructed
      justice.

      Acceptance of Responsibility:

57.   On January 11, 2019, the defendant was interviewed at the U.S. Marshal cellblock located
      at the U.S. Courthouse in San Juan, PR, in the presence of counsel. At the time, the
                                               12
      Case 3:15-cr-00696-PAD Document 1796 Filed 01/18/19 Page 13 of 24


      defendant accepted responsibility for the instant offense as per the plea agreement and is
      repentant of his conduct. He further stated that because of his circumstances, having
      searched for employment and not finding any because of his prior criminal history, led him
      to participate in the instant offense. While under custody, he would like to take advantage
      of all the vocational courses offered. Once released, he would like to use those skills to
      move on with life, spend time with his mother, seek legal employment and fully comply
      with his conditions of supervised release imposed.

      Offense Level Computation

58.   The 2018 Guidelines Manual, incorporating all guideline amendments, was used to
      determine the defendant's offense level. USSG §1B1.11.

      Count 1: Conspiracy to possess with the intent to distribute less than fifty (50) grams
      of cocaine.

59.   Base Offense Level: The guideline for a violation of 21 U.S.C. § 860 is USSG
      §2D1.2. Pursuant to §2D1.2(a)(1), §2D1.1(c)(14) is referenced when determining
      the offense level, which provides a base offense level of twelve. As the offense took
      place in a protected location, two levels are added for a base offense level of
      fourteen. USSG §2D1.2(a)(1) and §2D1.1(a)(5).                                              14

60.   Specific Offense Characteristics: None.                                                     0

61.   Victim Related Adjustment: None.                                                            0

62.   Adjustment for Role in the Offense: None.                                                   0

63.   Adjustment for Obstruction of Justice: None.                                                0

64.   Adjusted Offense Level (Subtotal): Fourteen                                                14

65.   Specific Offense Characteristics: None.                                                     0

66.   Victim Related Adjustment: None.                                                            0

67.   Adjustment for Role in the Offense: None.                                                   0

68.   Adjustment for Obstruction of Justice: None.                                                0

69.   Chapter Four Enhancement: The defendant was at least 18 years old at the time
      of the instant offense of conviction; the instant offense of conviction is a felony that
      is a controlled substance offense; and the defendant has at least two prior felony
      convictions of a crime of violence; therefore, the defendant is a career offender.
      The offense level for a career offender is 37, as the maximum statutory penalty is
      life. USSG §4B1.1.                                                                         37

70.   Acceptance of Responsibility: The defendant has clearly demonstrated acceptance
      of responsibility for the offense. Accordingly, the offense level is decreased by two
      levels. USSG §3E1.1(a).                                                                    -2

                                                13
          Case 3:15-cr-00696-PAD Document 1796 Filed 01/18/19 Page 14 of 24


71.       Acceptance of Responsibility: The defendant has assisted authorities in the
          investigation or prosecution of the defendant's own misconduct by timely notifying
          authorities of the intention to enter a plea of guilty. Accordingly, the offense level
          is decreased by one additional level. USSG §3E1.1(b).                                              -1

72.       Total Offense Level: Thirty-four                                                                   34

          Count 6: Possession of a firearm in furtherance of a drug trafficking crime.

73.       Base Offense Level: The guideline for a violation of 18 U.S.C. § 924(c)(1)(A)(i)
          is USSG §2K2.4. The guideline sentence is the term of imprisonment required by
          statute. Chapters Three (Adjustments) and Four (Criminal History and Criminal
          Livelihood) shall not apply to this count of conviction. USSG §2K2.4(b).

PART B. THE DEFENDANT’S CRIMINAL HISTORY

74.       According to the National Crime Information Center (NCIC) and the local record check
          (RCCV), the defendant has the following arrests and convictions:

          Juvenile Adjudication(s)

75.       None known.

          Adult Criminal Conviction(s)

           Date of                                      Date Sentence
           Arrest         Conviction/Court              Imposed/Disposition           Guideline              Pts

    76.    12/27/1995     PR Penal Code (1974)          01/30/1997: Found             4A1.1(a)                34
            (Age 18)      Art. 173: Robbery             guilty by a jury.
                          Cr. No.                       Sentenced to thirteen
                          GPD1996G0040                  (13) years of
                                                        imprisonment as to Art.
                          Art. 235: Contempt            173, to be served
                          Cr. No. GDS96M0146            consecutively with any
                                                        other sentence and three
                          Guayama Superior              (3) months as to the
                          Court, Guayama, PR            contempt, to be served
                                                        consecutively. The
                                                        defendant served in
                                                        prison up to February 6,
                                                        1998.

                                                        2/6/1998: Twelve (12)
                                                        year and three (3) month
                                                        sentence was


4
 COV used for career offender predicate offense and calculations pursuant to USSG §4A1.2 and Supreme Court
decision in Stokeling v. U.S., 586 U.S. _ (2019).
                                                     14
          Case 3:15-cr-00696-PAD Document 1796 Filed 01/18/19 Page 15 of 24


                                                         suspended.

                                                         7/13/1998: Revoked.

          As per the charging documents, on December 25, 1995 in Cayey, PR, the defendant
          illegally, voluntarily, maliciously and with criminal intent, by violence and intimidation,
          illegally appropriated of a Fila watch valued at $45, that belonged to J.M.C., from his
          immediate presence and against his will. The defendant was represented by counsel.

    77.    04/13/1998      PR Penal Code (1974)          07/13/1998: Sentenced          4A1.1(a)                  3
            (Age 20)       Art. 173: Robbery re-         to three (3) years of
                           classified to                 imprisonment, to be
                           Art. 166: Attempted           served consecutively
                           Aggravated Illegal            with any other sentence.
                           Appropriation
                           Cr. No.                       8/26/1998:0Sentence
                           GPD1998G0227                  previously imposed on
                           Guayama Superior              2/6/1998 was revoked
                           Court, Guayama, PR            because of this new
                                                         criminal conduct.

          As per the charging documents, on April 4, 1998, in Cayey, PR, the defendant aiding and
          abetting another, illegally, voluntarily, maliciously and with criminal intent, by means of
          violence and intimidation, illegally appropriated of a 14k chain and a Virgin Mary
          medallion, valued at $730 from victim’s immediate presence and against his will. The
          defendant was represented by counsel.

    78.    04/27/2005      PR Penal Code (2004)          08/08/2005: As to Cr.          4A1.1(a)                  45
            (Age 27)       Art. 173: Attempted           No. GPD2005G0196-              4A1.1(e)
                           Robbery                       197, he was sentenced          4A1.2(a)(2)(B)
                           Cr. No.                       to four (4) years of
                           GPD2005G0196                  imprisonment as to each
                           Cr. No.                       count, to be served
                           GPD2005G0197                  concurrently.

                           Art. 173: Robbery             As to Cr. No.
                           Cr. No.                       GPD2005G0198, he
                           GPD2005G0198                  was sentenced to eight
                                                         (8) years of
                           PR Weapons Law 404            imprisonment, to be
                           Art. 5.05: Possession         served concurrently.
                           and use of a bladed
                           weapon                        As to Cr. No.
                           Cr. No.                       GLA2005G0107, he
                           GLA2005G0107                  was sentenced to one (1)
                                                         year of imprisonment to

5
 COV used for career offender predicate offense and calculations pursuant to USSG §4A1.2 and Stokeling v. U.S.,
586 U.S. _ (2019).
                                                      15
      Case 3:15-cr-00696-PAD Document 1796 Filed 01/18/19 Page 16 of 24


                       PR Weapons Law 404          be served consecutively.
                       Art. 5.04: Possession a
                       weapon without a            As to Cr. No.
                       license                     GLA2005G0108, he
                       Cr. No.                     was sentenced to one (1)
                       GLA2005G0108                year of imprisonment to
                                                   be served consecutively.
                       Guayama Superior
                       Court, Guayama, PR

      As per the charging documents, on April 21, 2005, in Cayey, PR, the defendant illegally,
      voluntarily, maliciously, and with criminal intent, by means of violence and intimidation,
      attempted to illegally appropriate a gold chain that belonged to C.J.G. in his immediate
      presence and against his will, while showing the victim a hypodermic needle filled with
      blood. The defendant was represented by counsel.

      As per the charging documents, on April 25, 2005, in Cayey, PR, the defendant illegally,
      voluntarily, maliciously, and with criminal intent, by means of violence and intimidation,
      attempted to illegally appropriate a gold chain that belonged to V.R.A. in his immediate
      presence and against his will while in possession of a firearm. He further stated to the
      victim to carefully take off the jewelry and hand it, that he had spent fifteen years in prison.
      The defendant was represented by counsel.

      As per the charging documents, on April 26, 2005, in Cayey, PR, the defendant illegally,
      voluntarily, maliciously, and with criminal intent, by means of violence and intimidation,
      while possessing a firearm, illegally appropriated of a gold chain and a gold ring with an
      incrusted diamond, valued from $300 to $400 from the immediate presence of S.A.M.O.
      and against his will. The defendant was represented by counsel.

79.    04/11/2008      PR Penal Code               06/09/2008: Sentenced       4A1.1(b)              2
        (Age 30)       Art. 252: Obstruction       to sixty (60) days of
                       of public authority         imprisonment as to each
                       Cr. Nos.                    count, to be served
                       LOP2008M0014 to             concurrently with each
                       LOP2008M0015                other and consecutive to
                                                   any other.
                       PR Penal Code
                       Art. 121: Assault
                       Cr. Nos.
                       LCR2008M0166 and
                       LIC2008M0007

                       Utuado Superior Court,
                       Utuado, PR

      As per the charging documents, on February 7, 2008, at Penal Camp La Pica in Jayuya,
      PR, the defendant aiding and abetting others, illegally, voluntarily, maliciously and with
      criminal intent, assaulted and injured Penal Officer H.L.A. and Custodial Agent A.M.L.Q.
      by punching them in the face, body and genitals so that they would be unable to search
                                                 16
      Case 3:15-cr-00696-PAD Document 1796 Filed 01/18/19 Page 17 of 24


      someone. As per the defendant’s account this was a prison riot. The defendant was
      represented by counsel.

80.    04/08/2011     PR Weapons Law              07/14/2011: As to Cr.      4A1.1(a)            3
        (Age 33)      Art. 5.06: Possession of    No. GLA2011G0121,
                      a firearm without a         sentenced to one (1)
                      license                     year of imprisonment.
                      Cr. No.
                      GLA2011G0121                As to Cr. No.
                                                  GBD2011G0140,
                      PR Penal Code (2004)        sentenced to three (3)
                      Art. 198: Robbery           years and one (1) day of
                      Cr. No.                     imprisonment.
                      GBD2011G0140
                                                  Both to be served
                      Guayama Superior            consecutively with each
                      Court, Guayama, PR          other and to any other.

      As per the charging documents, on April 8, 2011, in Cayey, PR, the defendant illegally,
      voluntarily, maliciously and with criminal intent, by means of violence or intimidation, and
      illegally appropriated of $10 and an AT&T cellular phone belonging to minor B.O.R. by
      means of intimidation while brandishing a black and silver firearm. The defendant was
      represented by counsel.

81.    12/12/2014     PR Controlled               02/19/2015: As to Cr.      4A1.1(a)(1)         3
        (Age 37)      Substances Law              Nos. GSC2014G0297          4A1.2(a)(2)(B)
                      Art. 401: Distribution      and GSC2014G0298,
                      re-classified to            sentenced to three (3)
                      Art. 404: Possession        years of imprisonment.
                      Cr. Nos.                    As to Cr. No.
                      GSC2014G0297 and            G1CR201500028,
                      GSC2014G0298                sentenced to six (6)
                                                  months of
                      Art. 177: Threats           imprisonment.
                      (misdemeanor)
                      Cr. No.                     As to Cr. No.
                      G1CR201500028               GLA2015G0029,
                                                  sentenced to two (2)
                      PR Weapons Law 404          years of imprisonment.
                      Art. 5.04: Possession of
                      a Firearm (Pneumatic        As to Cr. No.
                      modality)                   GLA2015G0030,
                      Cr. No.                     sentenced to six (6)
                      GLA2015G0029                months and one (1) day
                                                  of imprisonment.
                      PR Weapons Law 404
                      Art. 5.05: Possession       As to Cr. Nos.
                      and use of a knife/         GBD2015G0034 and

                                                 17
      Case 3:15-cr-00696-PAD Document 1796 Filed 01/18/19 Page 18 of 24


                      bladed weapon              GBD2015G0035,
                      Cr. No.                    sentenced to three (3)
                      GLA2015G0030               years of imprisonment.

                      PR Penal Code (2012)       All weapons violations
                      Arts. 189 and 190.E:       to be served
                      Robbery and                consecutively with each
                      Aggravated Robbery         other and with the other
                      re-classified to Art.      sentences imposed, for a
                      182: Aggravated Illegal    total of five (5) years,
                      Appropriation, 3rd         six (6) months and one
                      degree modality            (1) day of
                      Cr. No.                    imprisonment.
                      GBD2015G0034 and
                      GBD2015G0035

                      Guayama Superior
                      Court, Guayama, PR

      As per the charging documents, on July 28, 2014, in Cayey, PR, the defendant illegally,
      voluntarily, maliciously and with criminal intent, illegally distributed heroin and cocaine.

      As per the charging documents, on October 2, 2014, in Cayey, PR, the defendant illegally,
      voluntarily, maliciously and with criminal intent, by means of violence or intimidation,
      illegally appropriated of two 19k gold matrimonial rings with a value of $620 each, which
      belonged to victim G.G.B in his immediate presence and against his will.

      As per the charging documents, on October 7, 2014, in Cayey, PR, the defendant illegally,
      voluntarily, maliciously and with criminal intent, by means of violence or intimidation, and
      while in possession of a firearm, illegally appropriated of a cellular phone and $33 in cash
      belonging to E.F.G.L in his immediate presence and against his will. The defendant was
      represented by counsel.

      Criminal History Computation

82.   The criminal convictions above result in a subtotal criminal history score of 17.

83.   According to the sentencing table in USSG Chapter 5, Part A, a criminal history score of
      17 establishes a criminal history category of VI.

84.   The defendant is a career offender; therefore, the criminal history category is VI. USSG
      §4B1.1(b).

      Other Criminal Conduct

85.   None known.

      Pending Charges

86.   None known.
                                                18
      Case 3:15-cr-00696-PAD Document 1796 Filed 01/18/19 Page 19 of 24




      Other Arrests

87.   None known.

PART C. OFFENDER CHARACTERISTICS

      Family Ties, Family Responsibilities, and Community Ties

88.   As verified through the Puerto Rico Demographic Registry database, Carlos Manuel
      López-Meléndez was born on May 28, 1977 in Caguas, PR. His parents are Héctor Manuel
      López-Irizarry, whereabouts unknown and Lydia Esther Meléndez-Ortíz, a homemaker.
      He has two siblings who were identified as María Mercedes, age 38, a homemaker and
      resident of Brisas de Cayey PHP and José Oscar, age 35, who works in construction and
      resides in the Caimito Ward, Guaynabo, PR. The defendant also reported having three
      maternal siblings named Magda Celeste López-Meléndez, age 46, who works at the Cayey
      Municipality and resides at the Toita Ward; Luis Angel Reyes, age 33, a resident of
      Carolina, PR; and Karla Michelle Reyes-Meléndez, age 30, resident of Brisas de Cayey
      PHP.

89.   As reported, the defendant had a good upbringing even though his parents separated when
      he was three years old. He has had no contact with his father since then. His mother raised
      him and instilled good values and discipline. She also provided for his basic needs. When
      the defendant was ten years old, Mr. Luis Angel Reyes, a mechanic, commenced a
      relationship with his mother. The defendant expressed that both him and his biological
      father were alcoholics and abusive towards his mother. He advised having interfered in
      multiple instances to protect his mother from his abusive step-father. The authorities were
      called several times, but his mother never filed charges against his consensual partners
      because she forgave them. They would just temporarily leave the home. The defendant did
      not report a history of abuse or neglect towards him. Also, no family members suffer from
      mental health conditions or drug use. He is not the first in his family to interface with the
      legal system as both brothers, Luis Angel and José Oscar have served time at the federal
      level and are currently serving supervised release terms in Cr. No. 12-737, defendants #21
      and #22 respectively.

90.   Regarding residential history, the defendant has been a lifelong resident of Cayey, PR. He
      reported having resided with his mother at Brisas de Cayey PHP, Building J, Apt. 100.

91.   The defendant is single. He reported having been in a consensual relationship with
      Vilmarie Carrasquillo for two years. They procreated Jean Carlos, age 23, who is also
      imprisoned. The defendant stated that he left his partner, to serve a state prison term, while
      she was pregnant, and Mrs. Carrasquillo raised the child on her own.

92.   The defendant is Catholic. In his free time, he enjoys listening to music, drawing and
      watching movies.

93.   The defendant did not report having friends or family members involved in the instant
      offense. He reported not being affiliated with any gangs at this time. Nonetheless, he

                                               19
       Case 3:15-cr-00696-PAD Document 1796 Filed 01/18/19 Page 20 of 24


       belonged to the “27” gang while in state prison. He reported having no friends. His mother
       is everything to him.

94.    The defendant’s personal information was verified through supporting documents as the
       defendant could not provide any contact numbers for family members. He keeps in contact
       with his mother via mail.

       Physical Condition

95.    The defendant is a white/ Hispanic male who is 5’8”, weighs 142 lbs., has brown eyes, and
       grey hair. He has eyebrow tattoos and other tattoos in both arms, right leg and back. He
       did not report having scars.

96.    The defendant is overall healthy. Nonetheless, he suffers from Hepatitis C for which he
       received treatment over ten years ago, while in a state facility. He is not allergic to food
       items or medication.

       Mental and Emotional Health

97.    The defendant has no history of mental or emotional problems, and no history of treatment
       for such problems.

       Substance Abuse

98.    The defendant reported the use of controlled substances since age fifteen. He reported
       smoking marihuana from age fifteen until age seventeen. He smoked with his peers two or
       three times per day. At age seventeen until age nineteen, the defendant consumed two or
       three baggies of cocaine, during the weekends. From age eighteen to nineteen, while
       discontinuing the use of other drugs, he started inhaling and later injecting heroin, daily.
       Sometimes, the defendant consumed speedball, the mix of cocaine and heroin. The
       defendant reported a history of substance abuse treatment at the state level. He reported
       receiving counseling twice a week for five months at the Guayama Correctional Facility.
       The defendant reported he is free of drug use since his instant arrest. The defendant did not
       report alcohol consumption.

99.    On November 12, 2015, the defendant exercised his right and declined to provide a sample
       for drug testing.

       Educational, Vocational and Special Skills

100.   The defendant completed up to the 10th grade at Miguel Meléndez Muñoz High School in
       Cayey, PR. He discontinued his studies because he was arrested. The defendant reported
       completing his GED during 1999 while serving a state term at the Ponce Mil Facility in
       Ponce, PR. The defendant stated he was never suspended, expelled or participated of
       special education. He would like to further his skills as a barber, electrician, baker and
       construction worker by taking vocational courses offered at the prison facility. The
       defendant is a Spanish language speaker with knowledge of the English language.

       Employment Record


                                                20
       Case 3:15-cr-00696-PAD Document 1796 Filed 01/18/19 Page 21 of 24


101.   The defendant has not been formally employed. He reported that he has spent most of his
       time imprisoned.

       Financial Condition: Ability to Pay

102.   According to the defendant, he has no assets or liabilities. He receives approximately $18
       a month for his work at the detention center.

103.   An Equifax Credit Report revealed no credit history for this defendant.

104.   Verification of the P.R. Child Support Enforcement Administration (ASUME) database
       revealed no case with said agency.

105.   Verification of the P.R. Municipal Revenue Collection Center (CRIM) database revealed
       no property registered to the defendant.

106.   Verification of the P.R. Department of Transportation and Public Works Registry
       (DAVID) database revealed no registered license or vehicles for the defendant.

107.   Verification of the P.R. Weapons Registry, there are no firearms or permit records for this
       defendant.

108.   Based upon the defendant's financial profile, it appears that he does not have the ability to
       pay a fine within the advisory guideline range. If the Court after review of the financial
       disclosure makes a finding that the imposition of a fine within the required range is not
       viable, the Court may impose a lesser fine or waive the imposition of the same. USSG
       §5E1.2 (e).

PART D. SENTENCING OPTIONS

       Custody

109.   Statutory Provisions: Count 1: The maximum term of imprisonment is forty (40) years,
       there a one (1) year minimum term of imprisonment. 21 U.S.C. § 841(b)(1)(C), 846 and
       860. Count 6: The minimum term of imprisonment is five years and the maximum term is
       life. 18 U.S.C. § 924(c)(1)(A)(i).

110.   The term of imprisonment on Count 6 must be imposed consecutively to any other counts.

111.   Guideline Provisions: Based upon a total offense level of 34 and a criminal history
       category of VI, the guideline imprisonment range is 262 to 327 months.

112. As the applicable guideline range falls in Zone D of the Chapter 5 Sentencing Table, the
     guidelines require that the minimum term be served by imprisonment. USSG § 5C1.1(f).

       Supervised Release

113.   Statutory Provisions: Count 1: The Court must impose a term of supervised release of at
       least six years. 21 U.S.C. § 841(b)(1)(C) and 860. Count 6: The Court may impose a term
       of supervised release of not more than five years. 18 U.S.C. § 3583(b)(1).

                                                21
       Case 3:15-cr-00696-PAD Document 1796 Filed 01/18/19 Page 22 of 24


114.   Multiple terms of supervised release shall run concurrently. 18 U.S.C. § 3624(e).

115.   Guideline Provisions: Count 1: The guideline range for a term of supervised release is at
       least six years. USSG §5D1.2(c). Count 6: Since the offense is a Class A Felony, the
       guideline range for a term of supervised release is 2 to 5 years. USSG §5D1.2(a)(1).

       Probation

116.   Statutory Provisions: Count 1: The defendant is ineligible for probation because the
       offense is a Class B Felony, pursuant to Title 18, U.S.C. § 3561(a)(1). Count 6: The
       defendant is ineligible for probation because the offense is a Class A Felony, pursuant to
       Title 18, U.S.C. § 3561(a)(1).

117.   Guideline Provisions: Count 1: The defendant is ineligible for probation because the
       offense is a Class B Felony. USSG §5B1.1(b)(1). Count 6: The defendant is ineligible for
       probation because the offense is a Class A Felony. USSG §5B1.1(b)(1).

       Fines

118.   Statutory Provisions: Count 1: The maximum fine is $2,000,000. 21 U.S.C. §
       841(b)(1)(C) and 860. Count 6: The maximum fine is $250,000. 18 U.S.C. § 3571(b).

119.   Counts 1 and 6: A special assessment of $100 at to each count, for a total of $200, is
       mandatory. 18 U.S.C. § 3013.

120.   Guideline Provisions: The fine range for this offense is $35,000 to $2,000,000. If the
       defendant is convicted under a statute authorizing (A) a maximum fine greater than
       $500,000, or (B) a fine for each day of violation, the Court may impose a fine up to the
       maximum authorized by the statute. USSG §§5E1.2(c)(3) and (c)(4).

121.   Costs of prosecution shall be imposed on the defendant as required by statute. USSG
       §5E1.5. In determining whether to impose a fine and the amount of such fine, the Court
       shall consider, among other factors, the expected costs to the government of any term of
       probation, or term of imprisonment and term of supervised release imposed. USSG
       §5E1.2(d)(7) and Title 18, U.S.C. § 3572(a)(6). These costs may include drug and alcohol
       treatment, electronic monitoring, and/or contract confinement costs. The most recent
       advisory from the Administrative Office of the United States Courts, dated August 1, 2018,
       provides the following monthly cost data:

                                        Bureau of         Community              Supervision by
                                 Prisons Facilities Correction Centers         Probation Officer
        Daily                              $99.00               $89.00                    $12.00
        Monthly                         $3,025.00            $2,692.00                   $364.00
        Annually                          $36,300           $32,309.00                 $4,369.00

       Restitution

122.   Statutory Provisions: Pursuant to 18 U.S.C. § 3663(a)(1)(A), discretionary restitution
       may be ordered in this case.


                                               22
       Case 3:15-cr-00696-PAD Document 1796 Filed 01/18/19 Page 23 of 24


123.   Guideline Provisions: Restitution may be ordered in this case. USSG §5E1.1.

       Denial of Federal Benefits

124.   Statutory Provisions: At the discretion of the Court, the defendant, having been convicted
       of a second drug distribution offense, shall be ineligible for all federal benefits for up to 10
       years after such conviction, pursuant to Title 21, U.S.C. § 862(a)(1)(B).

125.   Guideline Provisions: The Court, pursuant to 21 U.S.C. § 862, may deny the eligibility
       for certain federal benefits of any individual convicted of distribution or possession of a
       controlled substance. USSG §5F1.6.

       Impact of the Plea Agreement:

126.   By pleading guilty, the defendant benefitted from a two-level reduction for acceptance of
       responsibility and the dismissal of the remaining counts. In absence of the plea agreement,
       he could have been exposed to up to a forty-year term of imprisonment as to Count One
       and life imprisonment as to Count Six.

PART E. RECOMMENDED SPECIAL CONDITIONS OF SUPERVISION

127.   The defendant shall participate in a program or course of study aimed at improving
       educational level and/or complete a vocational training program. In the alternative, he shall
       participate in a job placement program recommended by the Probation Officer.

128.   The defendant shall participate in transitional and reentry support services, including
       cognitive behavioral treatment services, under the guidance and supervision of the
       Probation Officer. The defendant shall remain in the services until satisfactorily discharged
       by the service provider with the approval of the Probation Officer.

129.   The defendant shall cooperate in the collection of a DNA sample as directed by the
       Probation Officer, pursuant to the Revised DNA Collection Requirements, and Title 18,
       U.S. Code Section 3563(a)(9).

130.   The defendant shall submit his person, property, house, vehicle, papers, computers (as
       defined in 18 U.S.C. Section 1030(e)(1)), other electronic communication or data storage
       devices, and media, to a search conducted by a United States Probation Officer at a
       reasonable time and in a reasonable manner, based upon reasonable suspicion of
       contraband or evidence of a violation of a condition of release. Failure to submit to a search
       may be grounds for revocation of release. The defendant shall warn any other occupants
       that the premises may be subject to searches pursuant to this condition.

131.   The defendant shall participate in an approved substance abuse monitoring and/or
       treatment services program. The defendant shall refrain from the unlawful use of controlled
       substances and submit to a drug test within fifteen (15) days of release; thereafter, submit
       to random drug testing, no less than three (3) samples during the supervision period and
       not to exceed 104 samples per year accordance with the Drug Aftercare Program Policy of
       the U.S. Probation Office approved by this Court. If deemed necessary, the treatment will
       be arranged by the officer in consultation with the treatment provider. The defendant is

                                                 23
       Case 3:15-cr-00696-PAD Document 1796 Filed 01/18/19 Page 24 of 24


       required to contribute to the cost of services rendered (co-payment) in an amount arranged
       by the Probation Officer based on the ability to pay or availability of third party payment.

PART F. FACTORS THAT MAY WARRANT A DEPARTURE

132.   The probation officer has not identified any factors that may warrant a departure from the
       advisory guidelines.

PART G. SENTENCE OUTSIDE OF THE ADVISORY GUIDELINE SYSTEM

133.   The Court may exercise its discretion by considering a sentence under a variance, pursuant
       to the provisions of Title 18, U.S.C. §3553(a). The Court may take into consideration the
       defendant’s history and characteristics, the nature and circumstances of the offense, as well
       as the need to promote respect for the law and afford adequate deterrence for the crimes
       committed by the defendant.


                                                  Respectfully Submitted,
                                                  EUSTAQUIO BABILONIA, CHIEF
                                                  U.S. PROBATION OFFICER

                                                  s/Milva Razetto



                                                     Milva Razetto
                                                     U.S. Probation Officer



Reviewed and approved:


                 Merangelie Serrano
                 2019.01.18 15:33:45
                 -04'00'

 Merangelie Serrano, Supervising
 U.S. Probation Officer




                                                24
